DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al (US 2016/0136577).  Claim 1 is directed to a “system” provided with a first and at least a second reverse osmosis membrane for treating a permeate from the first membrane in the second membrane (RO); the claim further refers to the performance of the second reverse osmosis membrane in the stage.  McGovern et al disclose a system provided with at least two reverse osmosis membrane in series (Figure 3 elements 301A and 301B).  The membranes can be selected as reverse osmosis membranes, such as, SWC5MAX, HSRO-390F, etc. (paragraph [00110]).  Arranging one or more of these reverse osmosis .
Claims 1, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001269544 Hereinafter JP’544.  JP’544 discloses a system for water desalination, and boron removal, the system including a first reverse osmosis membrane (loose reverse osmosis membrane defined as B, disposed in unit (7), and a second reverse osmosis (tight membrane) disposed downstream for treating permeate water from the first membrane B, the second membrane is disclosed as membrane A, and is disposed in unit 4 (see Fig. 1, abstract, and paragraphs [0001], [0004], [0020], [0026], and [0031]-[0037], [0047]).  Claim 1, in current invention is directed to the apparatus having at least one first reverse osmosis membrane, and at least one second reverse osmosis membrane connected in permeate series, further .
As to claim 5, the method is covered by the discussion above, based on the low and high pressure membrane arrangement as discussed and based on the operating conditions adjustment that the skilled in the ordinary art can made, based on the feed conditions and the percentage of salt rejected on the first stage and required pressure that can be determined based on both concentration, pH conditions and additional water temperature, pretreatment, etc.
As to claim 8, the water is seawater that is pretreated before the first membrane stage, and that contains boron and other scale forming salts and other low molecular weight compounds (paragraph [0001]).  The second membrane stage is of small pore and higher molecular weight cutoff. The separation of the compounds in the membrane of this reference for the second stage is expected to retain smaller contaminants, since the membrane is suggested in the art for producing ultrapure water, e.g. membrane SWC5Max.

Claims 2-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001269544 Hereinafter JP’544 as applied to claims 1 and 5 above, and further in view of JP 2016-120457 A (hereinafter JP’457) and Yoshikawa et al (2016/0198721). JP’544, discussed in the paragraph above, discloses the use of antifouling agents, however, does not disclose the oxidation agent claimed in these claims.  JP ‘457 teaches combining reverse osmosis membranes in series for permeate treatment, and further teaches the use of hydrochloclorous acid containg bromide-based oxidizing agents and sulfamic acid is added to a pass for sterilizing by passing through the reverse osmosis membrane in a further stage or second stage; therefore, the membrane in a second of subsequent stage is considered as a reformulated or treated membrane or oxidize membrane (see paragraphs [000, [0029-[0041], [0052-[0061], Figures 1-2).
.
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. Claims 1-3 are directed to a system, the references discussed above provide the system with the exact membranes wherein the second membrane can be lace in the system after a reverse osmosis system, both membranes are known in the art and its performance under different pressure conditions is expected to be the same.  Claim 3, is directed to the system with the second membrane is treated by an oxidant, the membranes are conventional membranes in the art, and the modification of the second membrane is predicted to improve membrane flux by the known oxidation process.  Regarding to claims 5-8 are directed to the method of using the system for water filtration; the second membrane is capable of removing low molecular weight components from water, and its manufacture recommends using it for ultrapure water production; using acid treatment of reverse osmosis membranes to improve membrane performance is also discussed in the record; therefore the treatment of the SWC% Max with acid is predicted to increase the separation performance and flux. Therefore, although the performance conditions are not exactly disclosed, the pressure of operating the second membrane and suggested use . 
The Filed Declaration has been reviewed; however, the results are as in the filed claims, and are predicted based on the knowledge of the prior art at the time this invention was made.

 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779